El Juez Pkesidente SeñoR del Tobo,
emitió la opinión del tribunal.
Se acusó a Luis Pacheco Vidal de que valiéndose de 'falsas y fraudulentas simulaciones obtuvo de Antonio Es-pasas que le facilitara a préstamo tres mil quinientos dólares mediante garantía hipotecaria de una finca urbana, casa y solar, ubicada en 'Santurce, y al otorgar la escritura descri-bió una finca distinta de la que había convenido hipotecar de valor inferior, haciendo figurar una casa que no existía, y logrando así defraudar al dicho Antonio Espasas en los tres mil quinientos dólares prestados.
Celebrado el juicio, Pacheco fué declarado culpable por el jurado del delito imputádole y condenado por la corte a dos años de presidio con trabajos forzados. No conforme interpuso esta apelación sosteniendo que la sentencia debe ser. revocada, 1°., porque la. acusación no le imputa un delito público; 2°., porque el veredicto es contrario a la prueba; 3°., porque la corte erró al declarar sin lugar su moción de absolución perentoria; y 4°., porque erró también al tras-mitir cierta instrucción al jurado.
El fiscal de esta Corte Suprema acepta que se cometieron los errores segundo, tercero y cuarto y opina en tal virtud que debe revocarse la sentencia apelada.
A nuestro juicio la acusación es bastante, pero la prueba no es suficiente.
Hemos visto que el hecho imputado al acusado consistió en haber obtenido que Antonio Espasas le prestara la suma de tres mil quinientos dólares a virtud de la falsa representa-*379ción de que garantizaría el préstamo con cierta finca, garan-tizándola en efecto pero con otra de inferior valor, logrando así defraudar a Espasas.
La prueba demuestra de modo claro, terminante, a virtud de las declaraciones de Antonio Espasas y de su hermana Carmen Espasas que si hubo fraude fué a Carmen y no a Antonio porque Carmen fué la que hizo la negociación con el acusado, limitándose Antonio a facilitar a Carmen mil quinientos dólares.
Bajo esas circunstancias existía una incongruencia fatal entre la acusación y la prueba. Con la prueba aportada por El Pueblo no pudo el jurado declarar al acusado culpable de haber obtenido a virtud de falsas y fraudulentas simulaciones de Antonio Espasas la suma de tres mil quinientos dólares defraudando al dicho Antonio Espasas en esa suma o en parte de la misma, que fué el hecho delictivo que se le imputara. La corte de distrito debió haber declarado con lugar la moción de absolución perentoria.
Habiendo llegado a esas conclusiones, no nos detendremos a analizar el error que se refiere a la instrucción trasmitida al jurado.

Debe revocarse Da sentencia recurrida y absolverse al acusado.

El Juez Asociado Señor Texidor no intervino.